IN THE
                          TENTH COURT OF APPEALS



                                  No. 10-12-00377-CV

                 IN RE MARY FLENTGE MCCAULEY,
        WILLIE O. FLENTGE, JR., AND CHARLES RAY FLENTGE


                                 Original Proceeding



                           MEMORANDUM OPINION


       Without regard to the parties’ arguments on the interpretation of the corporate

by-laws’ restriction on stock transferability or the validity of the testamentary transfers

of stock at issue, the court finds that relators have not established that they lack an

adequate remedy by appeal. Accordingly, the petition for writs of mandamus and

prohibition is denied, and the stay of all proceedings in the trial court is vacated.




                                                  REX D. DAVIS
                                                  Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Petition denied
Opinion delivered and filed March 21, 2013
[OT06]




In re McCauley                               Page 2